Citation Nr: 1440288	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-00 080A	)	DATE
	)
	)


THE ISSUE

Whether a December 31, 2001 decision of the Board of Veterans' Appeals should be revised or reversed due to finding that rating decisions of July 28, 1970 and September 24, 1970 denying service connection for a psychiatric disorder did not involve clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The moving party served on active duty from April 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion that alleges clear and unmistakable error (CUE) in a December 31, 2001 Board decision, which determined that rating decisions of  July 28, 1970 and September 24, 1970 denying service connection for a psychiatric disorder did not involve CUE.


FINDINGS OF FACT

1. In a December 31, 2001 decision, the Board determined that rating decisions of July 28, 1970 and September 24, 1970 denying service connection for a psychiatric disorder did not involve CUE.
 
2.  The moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the December 31, 2001 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

The issue presently before the Board is whether a December 31, 2001 decision of the Board should be revised or reversed due to finding that a July 28, 1970 rating decision denying service connection for a psychiatric disorder did not involve CUE.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1 (2013). 

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) [and the implementing regulation, 38 C.F.R. § 3.102] does not apply to a motion to reverse or revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105).

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  See Acciola v. Peake, 22 Vet. App. 320 (2008).

The proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003); see 38 C.F.R. § 20.1404(b).

The essential facts here are not in dispute.  By a rating action dated July 28, 1970, service connection for a nervous disorder was denied.  Following receipt of additional evidence, a rating decision dated September 24, 1970 confirmed the prior rating denial.  The Veteran appealed the determination to the Board.  In July 1996, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for a psychosis and the case was remanded to the RO for additional development and adjudication of the claim on a de novo basis unless service connection for a psychosis was granted based on a clear and unmistakable error in the rating decisions.  Following the requested development, the RO in August 1997 granted service connection for schizo-affective disorder and assigned a 70 percent evaluation from the date of receipt of the Veteran's reopened claim in July 1992.  However, the RO continued its previous denial of the clear and unmistakable error claim.  

In November 1997, the Veteran filed a claim of entitlement to a total rating based on unemployability due to service-connected disability.  In a rating decision dated the same month, the service-connected psychiatric disorder was evaluated as 100 percent disabling, effective from July 1992.  However, the claim of clear and unmistakable error in the rating decisions of July and September 1970 remained denied.  In a decision dated in February 1998, the Board affirmed the denial.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2000, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  In a decision dated in December 2011, the Board determined that the rating decisions of July 28, 1970, and September 24, 1970, denying service connection for a psychiatric disorder did not involve CUE.  There is no indication in the claims folder that the Veteran appealed the Board's decision to the Court.  The Board's decision is final.

Significantly, in a September 2005 statement, the moving party raised the issue of CUE in the July 28, 170 RO rating decision for failing to grant service connection for a psychiatric disorder.  The September 1970 rating decision was not mentioned.  However, the moving party once again contends that the July 1970 rating decision was clearly and unmistakably erroneous because the RO failed to properly apply VA regulations to the facts then of record and grant service connection for a psychosis on a presumptive basis.  

In this case, the December 2001 Board decision subsumed the July 1970 rating decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  A separate Board decision addressing the issue of whether there was clear and unmistakable error in a July 1970 rating decision that denied service connection for a psychosis has been issued contemporaneous to this decision.

Consequently, the moving party's CUE motion necessarily implicates the December 2001 Board decision.  Nonetheless, the moving party has not actually submitted any allegations of CUE that are directed towards the final and binding December 2001 Board decision.  Rather, the claims file only reveals arguments pertinent to CUE in the subsumed July 1970 rating decision.  The Moving Party has not indicated any desire to apply the above allegations, concerning CUE in the July 1970 rating decision, to the December 2001 Board decision now at issue. 

Accordingly, the moving party's motion for a finding of CUE in the Board's 2001 decision is not sufficiently specific to meet the requirements for pleading CUE, such that the motion is dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).

Because the moving party's motion fails to comply with the requirements for specificity of CUE motions set forth in 38 C.F.R. § 20.1404(b) (2013), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




                       ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



